EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Young, Registration No. 37,970 on February 24, 2021.
The application has been amended as follows: 
	On line 11 of claim 3, --the predetermined one turn of the first wire crossing the predetermined one turn of the second wire a plurality of times in order to suppress an unbalance caused by crossing the first wire and the second wire in the second winding block,-- has been inserted after “area,”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claim 3, the closest prior art CN 103887041, as cited by the Applicant, discloses in Figs. 20-21 a common mode filter comprising all of the limitations recited therein EXCEPT: “the predetermined one turn of the first wire crossing the predetermined one turn of the second wire a plurality of times in order to suppress an unbalance caused by crossing the first wire and the second wire in the second winding block”.
As per claims 10 and 12, see Office action dated 7/9/2020 for reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH B PATEL/Primary Examiner, Art Unit 2843